                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDWARD G. BOYD,                            :   CIVIL NO. 1:17-CV-1174
                                           :
             Petitioner                    :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
WARDEN, ATTORNEY GENERAL                   :
OF THE STATE OF                            :
PENNSYLVANIA,                              :
                                           :
             Respondents                   :


                                  MEMORANDUM


      On July 27, 1977, Boyd was convicted of first degree murder in the Court of

Common Pleas of Dauphin County, Pennsylvania. (Doc. 1; CP-22-MD-0000816-

1977). Boyd was sentenced to life imprisonment without the possibility of parole.

(Id.) On June 27, 2017, Boyd filed the instant petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254, challenging his underlying conviction and sentence.

(Doc. 1). For the reasons set forth below, the court will deny the petition.
I.    State Court Proceedings 1

      On July 27, 1977, a jury convicted Boyd of first degree murder for the beating

and stomping death of a motel night clerk arising out of a robbery on August 8,

1976. See Commonwealth v. Boyd, 2016 WL 6678521, *1 (Pa. Super. 2016). Boyd

was twenty (20) years old at the time of the murder. Id. The trial court sentenced

Boyd to life imprisonment without the possibility of parole. Id.

      Boyd pursued direct appeal proceedings. (Doc. 1 at 2). Boyd was denied

relief throughout the direct appeal process. (Id.) On June 22, 1979, the

Pennsylvania Supreme Court affirmed the judgment of sentence. (Id.;

Commonwealth v. Boyd, 485 Pa. 335 (Pa. 1979)).

      On November 14, 2014, Boyd filed a petition for post-conviction collateral

relief pursuant to the Post Conviction Relief Act (“PCRA”), 42 PA. CONS. STAT. §§

9541-46. (Doc. 1 at 3). On April 22, 2015, the PCRA court dismissed the petition.

Boyd filed an appeal to the Pennsylvania Superior Court. (Id.) On July 31, 2015,

the Pennsylvania Superior Court dismissed the appeal for failure to comply with

Pennsylvania Rule of Appellate Procedure 3517. (Id.)

      On March 22, 2016, Boyd filed a second pro se PCRA petition arguing that he

was entitled to relief under Miller v. Alabama, 567 U.S. 460, 132 S.Ct. 2455, 183



      1
       A federal habeas court may take judicial notice of state court records.
Montanez v. Walsh, 2014 WL 47729, at *4 n.2 (M.D. Pa. Jan. 7, 2014); see also
Reynolds v. Ellingsworth, 843 F.2d 712, 714 n.1 (3d Cir. 1988). Accordingly, in
reviewing this petition, the court takes judicial notice of the publicly available
dockets of criminal and collateral post-conviction proceedings in the Court of
Common Pleas of Dauphin County, the Superior Court of Pennsylvania, and the
Supreme Court of Pennsylvania.
                                           2
L.Ed.2d 407 (2012), held to be retroactive on collateral review by Montgomery v.

Louisiana, 136 S. Ct. 718, 726 (2016). In Miller, the United States Supreme Court

held that “mandatory life without parole for those under the age of 18 at the time of

their crimes violates the Eighth Amendment’s prohibition on ‘cruel and unusual

punishments.’” Id. at 465. On May 3, 2016, PCRA court dismissed the petition. See

https://ujsportal.pacourts.us/DocketSheets/Appellate.aspx, electronic docket

number 849 MDA 2016. On May 26, 2016, Boyd filed a timely appeal to the

Pennsylvania Superior Court. Id. On November 14, 2016, the Pennsylvania

Superior Court affirmed the dismissal of the PCRA petition. Id.; Commonwealth v.

Boyd, 2016 WL 6678521 (Pa. Super. 2016). On December 2, 2016, Boyd filed a

petition for allowance of appeal with the Pennsylvania Supreme Court. See

https://ujsportal.pacourts.us/DocketSheets/Appellate.aspx, electronic docket

number 907 MAL 2016. On May 30, 2017, the Pennsylvania Supreme Court denied

the petition for allowance of appeal. Id.; Commonwealth v. Boyd, 641 Pa. 696, 169

A.3d 551 (Table) (Pa.).

      On June 27, 2017, Boyd filed the instant federal habeas petition. (Doc. 1).

II.   Standards of Review

      The statutory authority of federal courts to issue habeas corpus relief for

persons in state custody is provided by 28 U.S.C. § 2254, as amended by the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). A habeas

corpus petition pursuant to § 2254 is the proper mechanism for a prisoner to

challenge the “fact or duration” of his confinement. Preiser v. Rodriguez, 411 U.S.

475, 498-99, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973). “[I]t is not the province of a federal
                                            3
habeas court to reexamine state-court determinations on state-law questions.”

Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991). Rather,

federal habeas review is restricted to claims based “on the ground that [petitioner]

is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a); Estelle, 502 U.S. at 68.

      A.     Exhaustion

      Habeas corpus relief cannot be granted unless all available state remedies

have been exhausted, or there is an absence of available state corrective process, or

circumstances exist that render such process ineffective to protect the rights of the

applicant. See 28 U.S.C. § 2254(b)(1). The exhaustion requirement is grounded on

principles of comity in order to ensure that state courts have the initial opportunity

to review federal constitutional challenges to state convictions. See Werts v.

Vaughn, 228 F.3d 178, 192 (3d Cir. 2000).

      A state prisoner exhausts state remedies by giving the “state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of

the State’s established appellate review process.” O’Sullivan v. Boerckel, 526 U.S.

838, 845, 119 S.Ct. 1728, 144 L.Ed.2d 1 (1999). Respect for the state court system

requires that the petitioner demonstrate that the claims in question have been

“fairly presented to the state courts.” Castille v. Peoples, 489 U.S. 346, 351, 109 S.Ct.

1056, 103 L.Ed.2d 380 (1989). To “fairly present” a claim, a petitioner must present

its “factual and legal substance to the state courts in a manner that puts them on

notice that a federal claim is being asserted.” McCandless v. Vaughn, 172 F.3d 255,

261 (3d Cir. 1999); see also Nara v. Frank, 488 F.3d 187, 197-98 (3d Cir. 2007)
                                            4
(recognizing that a claim is fairly presented when a petitioner presents the same

factual and legal basis for the claim to the state courts). While the petitioner need

not cite “book and verse” of the federal Constitution, Picard v. Connor, 404 U.S. 270,

278, 92 S.Ct. 509, 30 L.Ed.2d 438 (1971), he must “give the State ‘the opportunity to

pass upon and correct’ alleged violations of its prisoners’ federal rights” before

presenting those claims here, Duncan v. Henry, 513 U.S. 364, 365, 115 S.Ct. 887, 130

L.Ed.2d 865 (1995) (quoting Picard, 404 U.S. at 275, 92 S.Ct. 509).

      B.     Merits Standard

      Once a court has determined that the exhaustion requirement is met and,

therefore, that review on the merits of the issues presented in a habeas petition is

warranted, the scope of that review is set forth in 28 U.S.C. § 2254(d). Section

2254(d) provides, in pertinent part, that an application for a writ of habeas corpus

premised on a claim previously adjudicated on the merits in state court shall not be

granted unless:

      (1) [the decision] was contrary to, or involved an unreasonable
      application of, clearly established Federal law, as determined by the
      Supreme Court of the United States; or

      (2) [the decision] was based on an unreasonable determination of the
      facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). To establish that the decision was contrary to federal law “it is

not sufficient for the petitioner to show merely that his interpretation of Supreme

Court precedent is more plausible than the state court’s; rather, the petitioner must

demonstrate that Supreme Court precedent requires the contrary outcome.”

Matteo v. Superintendent, 171 F.3d 877, 888 (3d Cir. 1999). Similarly, a federal court


                                           5
will only find a state court decision to be an unreasonable application of federal law

if the decision, “evaluated objectively and on the merits, resulted in an outcome that

cannot reasonably be justified under existing Supreme Court precedent.” Id.

      Further, under 28 U.S.C. § 2254(e)(1), a federal court is required to presume

that a state court’s findings of fact are correct. A petitioner may only rebut this

presumption with clear and convincing evidence of the state court’s error. Miller-El

v. Cockrell, 537 U.S. 322, 341 (2003) (stating that the clear and convincing standard

in § 2254(e)(1) applies to factual issues, whereas the unreasonable application

standard of § 2254(d)(2) applies to factual decisions); Matteo, 171 F.3d at 888;

Thomas v. Varner, 428 F.3d 492, 497-98 (3d Cir. 2005). This presumption of

correctness applies to both explicit and implicit findings of fact. Campbell v.

Vaughn, 209 F.3d 280, 286 (3d Cir. 2000). Consequently, a habeas petitioner “must

clear a high hurdle before a federal court will set aside any of the state court’s

factual findings.” Mastracchio v. Vose, 274 F.3d 590, 597-98 (1st Cir. 2001).

      Like the “unreasonable application” prong of paragraph (1), a factual

determination should be adjudged “unreasonable” under paragraph (2) only if the

court finds that a rational jurist could not reach the same finding on the basis of the

evidence in the record. 28 U.S.C. § 2254(d)(2); Porter v. Horn, 276 F. Supp. 2d 278,

296 (E.D. Pa. 2003); see also Torres v. Prunty, 223 F.3d 1103, 1107-08 (9th Cir. 2000);

cf. Jackson v. Virginia, 443 U.S. 307, 316 (1979). “This provision essentially requires

the district court to step into the shoes of an appellate tribunal, examining the

record below to ascertain whether sufficient evidence existed to support the

findings of fact material to the conviction.” Breighner v. Chesney, 301 F. Supp. 2d
                                           6
354, 364 (M.D. Pa. 2004) (citing 28 U.S.C. § 2254(d)(2) and (f) 2). Mere disagreement

with an inferential leap or credibility judgment of the state court is insufficient to

permit relief. Porter, 276 F. Supp. 2d at 296; see also Williams v. Taylor, 529 U.S.

362, 408-09 (2000); Hurtado v. Tucker, 245 F.3d 7, 16 (1st Cir. 2001). Only when the

finding lacks evidentiary support in the state court record or is plainly controverted

by evidence therein should the federal habeas court overturn a state court’s factual

determination. Porter, 276 F. Supp. 2d at 296; see also Williams, 529 U.S. at 408-09.

III.   Discussion

       Boyd alleges that he is entitled to federal habeas relief in light of Miller and

Montgomery 3, and asserts that the Miller holding should be extended to those who

were age eighteen (18) or older when they committed their crime. The state court

record reveals that Boyd was twenty (20) years old when he committed the crime

for which he was convicted. Boyd raised this issue on PCRA appeal to the

Pennsylvania Superior Court. By memorandum dated November 14, 2016, the

Pennsylvania Superior Court affirmed the PCRA court’s dismissal of the PCRA




       2
         “If the applicant challenges the sufficiency of the evidence adduced in such
State court proceeding to support the State court’s determination of a factual issue
made therein, the applicant, if able, shall produce that part of the record pertinent
to a determination of the sufficiency of the evidence to support such
determination.” 28 U.S.C. § 2254(f).

       3
        In Montgomery, the United States Supreme Court held that Miller’s
prohibition on mandatory life without parole for juvenile offenders announced a
new substantive rule that, under the Constitution, is retroactive in cases on state
collateral review. Montgomery v. Louisiana, 136 S.Ct. 718, 193 L.Ed.2d 599 (2016).

                                            7
petition, finding that Boyd’s claims lacked merit. The Pennsylvania Superior Court

found as follows:

      The authority cited by [Boyd] does not apply to him. The holding in
      Miller expressly applies only to juveniles under the age of eighteen:
      “We therefore hold that mandatory life without parole for those under
      the age of 18 at the time of their crimes violates the Eighth
      Amendment’s prohibition on ‘cruel and unusual punishments.’”
      Miller, supra at 2460 (emphasis added).

      Citing a definition from the Statutory Construction Act, [Boyd] argues
      that, at twenty, he was still a “minor” who had not reached full legal
      age. (See Appellant’s Brief, at 7); see also 1 Pa.C.S.A. § 1991 (“‘Minor.’
      An individual under the age of 21 years.”).

      However, [Boyd’s] reliance on rules of statutory construction is
      misplaced. In pertinent part, for purposes of the Juvenile Act, a
      “Child” is “[a]n individual who: (1) is under the age of 18 years[.]” 42
      Pa.C.S.A. § 6302 (emphasis added).

      Here, [Boyd] was neither a child nor a juvenile within the defined
      meaning of those terms as they are applied in the authority he cites.
      Therefore, his claims that he should be treated as a juvenile at the time
      he committed the murder in question, and that he received a cruel and
      unusual punishment, or that he was denied the equal protection of the
      laws do not merit relief.

      [Boyd] also claims that he is entitled to the equal protection of the laws
      pursuant to Obergefell v. Hodges, 135 S. Ct. 2584 (2015). (See
      Appellant’s Brief, at 21.). Obergefell concluded that the right to marry
      is a fundamental right under the due process and equal protection
      clauses of the Fourteenth Amendment such that couples of the same-
      sex may not be deprived of that right and liberty. See Obergefell,
      supra at 2604. Aside from this reference, we are unable to discern the
      relevance of Obergefell to the issues in this appeal. And [Boyd],
      despite sporadic mention, fails to develop any argument in support of
      his assertion. (See Appellant’s Brief, at 4, 7, 21, 23, 26). [Boyd’s] first
      claim does not merit relief.

      In his second claim, [Boyd] asserts that Miller, supra and Jackson v.
      Hobbs apply to him as a juvenile or a person with a less developed
      brain. (See id. at 4). We disagree.



                                           8
      In support of his claim, [Boyd] cites named and unnamed scientific
      studies for the generalization that development of the human brain is
      not necessarily complete at the age of eighteen. (See id. at 14-20).
      Instead, according to the studies, it continues until sometime in the
      mid-twenties. Put another way, [Boyd] posits that maturation is
      incomplete at eighteen. Rather, persons between seventeen and
      twenty-five should be viewed as “emerging adult[s].” (Id. at 24, 26).
      He argues from the studies that such a person, compared to a fully
      matured adult, may still lack proper impulse control, be more
      susceptible to peer pressure, and lack the full capacity to engage in
      objective benefit-risk assessment. He maintains that his life sentence
      should be vacated, and he be granted a new sentencing hearing. (See
      id. at 31-32). We disagree.

      This issue of where to draw the line has already been addressed by the
      United States Supreme Court in Roper, supra:

            Drawing the line at 18 years of age is subject, of course, to
            the objections always raised against categorical rules.
            The qualities that distinguish juveniles from adults do not
            disappear when an individual turns 18. By the same
            token, some under 18 have already attained a level of
            maturity some adults will never reach. For the reasons
            we have discussed, however, a line must be drawn. The
            plurality opinion in Thompson [v. Oklahoma, 487 U.S. 815
            (1988)] drew the line at 16. In the intervening years the
            Thompson plurality’s conclusion that offenders under 16
            may not be executed has not been challenged. The logic
            of Thompson extends to those who are under 18. The age
            of 18 is the point where society draws the line for many
            purposes between childhood and adulthood. It is, we
            conclude, the age at which the line for death eligibility
            ought to rest.

      Roper, supra at 574.

      On independent review, we conclude that the logic employed in Roper
      for death penalty eligibility applies equally here to a sentence of life
      without parole. [Boyd’s] second claim does not merit relief.

Commonwealth v. Boyd, 2016 WL 6678521, at *2-3.




                                          9
      As stated supra, the Miller Court held that sentences of mandatory life

imprisonment without parole imposed upon juveniles, who were under the age of

eighteen (18) at the time they committed murder, were unconstitutional. Miller, 567

U.S. 460. Boyd acknowledges that he was twenty (20) years old at the time he

committed the relevant crime. (Doc. 2 at 8). However, he argues that, despite his

chronological age, his brain function was immature; consequently, he should be

treated as a juvenile. (Id. at 9-12). He further argues that the age of eighteen (18)

should not be completely controlling and should extend to age twenty (20). (Id.)

The Supreme Court in Miller did not extend its rationale or holding beyond

application to juveniles, and by its plain language the Court excluded application of

its holding to individuals eighteen (18) years of age or older. Miller, 567 U.S. at 465.

Thus, district courts within the Third Circuit have routinely rejected arguments

that Miller granted any new constitutional protections to individuals eighteen (18)

years of age or older. See, e.g., Pritchard v. Wetzel, 2014 WL 199907, *3 (E.D. Pa.

Jan. 16, 2014) (collecting cases). Based upon the plain language employed by the

Supreme Court in Miller, no new constitutional right was created that would be

applicable to Boyd, who was twenty (20) years of age at the time of his crime. As

such, the court finds that the state court’s rejection of this claim was neither

contrary to, nor an unreasonable application of Supreme Court precedent. Thus,

Boyd is not entitled to federal habeas relief.




                                           10
IV.    Certificate of Appealability

       Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant has

made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322 (2003).

“When the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a COA should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, jurists of

reason would not find the disposition of this case debatable. Accordingly, a COA

will not issue.




                                            11
V.    Conclusion

      For the reasons set forth above, the petition for writ of habeas corpus will be

denied. An appropriate order will issue.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania

Dated:      May 7, 2019
